BLUE, Judge.
Linda Lee Walsh appeals an interlocutory order transferring an action from Pinellas County to Hillsborough County. Because venue was properly set in Pinellas County when the action began, we reverse. See, e.g., Vance v. Minton, 444 So.2d 1162 (Fla. 3d DCA 1984) (holding that venue privilege attaches when action is commenced); Ohanessian v. Thomason, 510 So.2d 1092 (Fla. 2d DCA 1987). Accordingly, we reverse and remand for the action to proceed in Pinellas County.
CAMPBELL, A.C.J., and FULMER, J., concur.